Wat lace, J.
The complainant moves for an order fixing the master’s c impensation for his services upon an accounting under an interior tory decree, and directing the same to be paid by the defendants. The bill of the master, as certified by him, is not deemed un-reasoi able by either party, but the contention is as to what portion of it s muid be borne by each. The eighty-second equity rule contemplates that the court shall charge the master’s compensation upon such i f the parties as the circumstances of the case render proper, but tli at rule is for the benefit of the master, and is to he enforced upon lis application and for his protection. It cannot be invoked by a parí y to enable him to collect of the opposite party disbursements which he may have incurred, and which can be taxed as part of the costs n the final decree. By the laws of this state proceedings can*410not be bad as for a contempt for tbe non-payment of money ordered by the court to be paid when the payment can be enforced by execution, and imprisonment for non-payment of costs is abolished. Tbe power of the courts of tbe United States to punish for contempt and impriscm for non-payment of money judgments is circumscribed and controlled by the laws of tbe state; and where an order made in tbe progress of the cause is of tbe character in substance of a judgment or decree for the payment of money, it cannot be enforced upon tbe theory that disobedience is a. contempt. Rev. St. §§ 725, 990; In re Atlantic Mutual Ins. Co. 17 N. B. R. 368; The Blanche Page, 16 Blatchf. 1; Catherwood v. Gapete, 2 Curt. 94; U. S. v. Tetlow, 2 Low. 159; Low v. Durfee 5 Fed. Rep. 256.
The motion is denied.